Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 20-cv-21457 Williams
   Swain et al.

           Plaintiffs,
   vs.

   Junior et al.

           Defendants.
                                    /

                    PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF
                        HABEAS RELIEF FOR NAMED PLAINTIFFS

           Currently, hundreds of medically vulnerable individuals sit detained pretrial in Metro

   West Detention Center as the COVID-19 disease sweeps across Miami and its jails.1 Among

   those people at Metro West are the seven named plaintiffs in this case: Anthony Swain, Alen

   Blanco, Bayardo Cruz, Ronniel Flores, Winfred Hill, Deondre Willis, and Peter Bernal. These

   men suffer from chronic conditions that worsen the effects of COVID-19, including cystic

   myelomalacia, asthma, chronic bronchitis, diabetes, epilepsy, and HIV. For them, exposure to

   the novel coronavirus does not just mean contracting a painful, weeks-long disease. It also means

   they may suffer permanent organ damage, and ultimately, that each faces an approximately one

   in five chance of succumbing to the disease and dying from complications. These men are

   entitled to release under 28 U.S.C. § 2241 to prevent exposure to this fatal disease.


   1
     As of April 10, 2020, Miami Dade Corrections & Rehabilitation had confirmed that one inmate
   and at least forty employees have tested positive for COVID-19. The jails in which these people
   work or are detained, as well as how many others they may have exposed to the virus, have not
   been disclosed. See Tweet, @MDCCorrections (Apr. 10, 2020 7:58 p.m.) (“As of 4/10, #MDCR
   can confirm a total of 291 employees have been tested; 40 have tested positive, 155 have tested
   negative and 96 are pending results.”); Amanda Batchelor & Christina Vazquez, Miami-Dade
   inmate tests positive for coronavirus; state attorney says violent offenders won’t be released
   (Apr. 10, 2020), https://www.local10.com/news/local/2020/04/10/miami-dade-inmate-tests-
   positive-for-coronavirus-state-attorney-says-violent-offenders-wont-be-released/.
                                                    1
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 2 of 13



   I.      Release under 28 U.S.C. § 2241 is appropriate.

           An individual detained pretrial who seeks to challenge her confinement does so under 28 U.S.C.

   § 2241. See, e.g., Medberry v. Crosby, 351 F.3d 1049, 1060 (11th Cir. 2003). A petition under

   section 2241 challenges “the fact,” the “duration,” or “the execution” of an individual’s detention,

   and the remedy is release. Montez v. McKinna, 208 F.3d 862, 865 (10th Cir. 2000); see also Gomez

   v. United States, 899 F.2d 1124, 1126-27 (11th Cir. 1990). The Plaintiffs do exactly that: they

   challenge the continued fact of their detention during the COVID-19 pandemic because

   Defendants cannot make Metro West safe enough for them so as not to expose them to an

   unreasonable risk to their lives. Under these conditions, immediate release is the appropriate

   remedy. And federal courts have agreed, granting habeas relief under section 2241 on the basis.

   See, e.g., Order, Rafael L.O. v. Tsoukaris, No. 20-cv-3481 (D.N.J. Apr. 9, 2020), DE 24; Order,

   Hope v. Doll, No. 20-cv-562 (M.D. Pa. Apr. 7, 2020), DE 11; Order, Malam v. Adducci, No. 20-

   cv-10829 (E.D. Mich. Apr. 6, 2020), DE 23; Order, Fracisco Hernandez v. Wolf, No. 20-cv-617

   (C.D. Cal. Apr. 1, 2020), DE 17; Order, Avendano Hernandez v. Decker, 2020 WL 1547459

   (S.D.N.Y. Mar. 31, 2020); Order, Fraihat v. Wolf, No. 20-cv-590 (C.D. Cal. Mar. 31, 2020); Order,

   Thakker v. Doll, No. 20-cv-480 (M.D. Pa. Mar. 31, 2020), DE 47; Coronel v. Decker, 2020 WL

   1487274 (S.D.N.Y. Mar. 27, 2020); Order, Basank v. Decker, No. 20-cv-2518 (S.D.N.Y. Mar. 26,

   2020), DE 11; Order, Calderon Jimenez v. Wolf, No. 18-cv-10225 (D. Mass. Mar. 26, 2020), DE

   507-1; Order, Ronal Umana Jovel v. Decker, No. 12-cv-308 (S.D.N.Y. Mar. 26, 2020), DE 27.

           The Supreme Court has explicitly left open the question whether habeas may be appropriate

   as a means to challenge conditions of confinement. Preiser v. Rodriguez, 411 U.S. 475, 499 (1973).

   And the Courts of Appeals are split on that question. Under Eleventh Circuit law, petitioners may

   proceed via habeas corpus when they seek to challenge the fact or duration of their confinement. Gomez,

   899 F.2d at 1126-27. Where a prisoner’s constitutional challenge “goes directly to the constitutionality of

                                                       2
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 3 of 13



   his physical confinement itself and seeks either immediate release from that confinement or the shortening

   of its duration,” the prisoner must proceed under habeas. Preiser, 411 U.S. at 489; see also Edwards v.

   Balisok, 520 U.S. 641 (1997). By contrast, where a prisoner challenges the conditions under which he is

   confined, or some other aspect of the process by which he was confined, he may proceed under 42 U.S.C.

   § 1983. “For most purposes, the line between the domain of collateral review and that of § 1983 is simple.”

   Moran v. Sondalle, 218 F.3d 647, 650 (7th Cir. 2000). And in such simple situations, courts have

   occasionally characterized claims for deprivations of adequate medical care under the Eighth Amendment

   as ineligible for habeas treatment. See Gomez, 899 F.2d at 1126-27.

           But this is not a simple situation: here, Petitioners’ medical condition renders the otherwise

   “appropriate Eleventh Circuit relief . . . [of an order] requir[ing] correction of any condition causing cruel

   and unusual punishment” impossible. Id. at 1126. Where, as here, Petitioners’ medical condition renders

   confining them in constitutional conditions impossible in the extreme circumstances of a local and global

   pandemic, they may ask for nothing other than release. Therefore their claims would necessarily result in

   immediate release, which means they may – and, indeed, must – seek a writ of habeas corpus.

           The Eleventh Circuit’s precedent has acknowledged that habeas relief may be appropriate

   in such a case. In Gomez, the Eleventh Circuit considered the argument that a petitioner suffering

   from AIDS was entitled to habeas relief because the prison in which he was detained could not

   provide him adequate treatment. Id. at 1125. The Court stated that the relevant question for habeas

   relief was “not whether [the prison] can provide adequate treatment under court order, but whether

   the Bureau of Prisons can give adequate medical treatment any place in its system.” Id. at 1126.

   Concluding that the BOP could provide adequate treatment at a “federal facility at Springfield,

   Missouri,” the Court concluded that the most relief to which the petitioner was entitled was transfer

   to that facility or “a mandatory injunction to bring his treatment up to constitutional standards.”

   Id. at 1127. The implication is clear: had no facility been able to treat the Gomez petitioner as

   constitutionally required, he would have been entitled to habeas relief. The Supreme Court has

                                                         3
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 4 of 13



   also suggested the same: in Nelson v. Campbell, 541 U.S. 637, 644-45 (2004), the Court suggested

   that an individual on death row would likely have a remedy in habeas if he alleged that there was

   no set of constitutional conditions under which he could be executed rather than challenging only

   the one specific condition that applied to him.

          The named Plaintiffs-Petitioners face just such a situation: there is no way to keep them

   safe in a congregate environment in the middle of an unprecedented pandemic. As medical experts

   have concluded, the only adequate way to protect them from illness is release. Rottnek Decl.

   ¶¶ 30, 38; Greer Decl. ¶ 38. This has been the basis for other courts to grant habeas relief in the

   context of COVID. Malam Order at 8-9 (concluding that Sixth Circuit precedent precluding habeas

   relief for conditions cases was inapplicable where petitioner “seeks immediate release from

   confinement as a result of there being no conditions of confinement sufficient to prevent

   irreparable constitutional injury” from COVID-19); Hernandez Order at 12 (concluding that

   petitioner challenged the validity of his confinement during COVID pandemic); Fraihat Order at

   11 (“Fraihat has not been protected. He is not kept at least 6 feet apart from others at all times. He

   has been put into a situation where he has been forced to touch surfaces touched by other detainees,

   such as with common sinks, toilets, and showers.”); Thakker Order at 8 (“Public health officials

   now acknowledge that there is little that can be done to stop the spread of COVID-19 absent

   effective quarantines and social distancing procedures. But Petitioners are unable to keep socially

   distant while detained by ICE and cannot keep the detention facilities sufficiently clean to combat

   the spread of the virus.”). It cannot be that the Eleventh Circuit, in making a general statement

   about how conditions cases should typically be litigated, intended to create a rule that would deny

   a remedy to the detainees facing the most immediate and serious risks to safety that could only be

   remedied by their immediate release. This Court should not implicitly read such a counterintuitive



                                                     4
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 5 of 13



   standard into the Eleventh Circuit’s precedents, particularly when it is in tension with the Supreme

   Court’s decisions in Preiser and Nelson.2

          Put another way, Petitioners’ claim is not actually a conditions claim. Instead, Petitioners

   argue that there is “no set of conditions [that] would be sufficient to protect [their] constitutional

   rights,” and as a result, their claims “should be construed as challenging the fact, not conditions,

   of [their] confinement.” Malam Order at 8 (collecting cases, including Nelson, 541 U.S. at 644-

   45, and Preiser, 411 U.S. 475). Petitioners’ medical experts agree. Rottnek Decl. ¶¶ 30, 38; Greer

   Decl. ¶ 38. Such a claim cannot be said to challenge conditions of confinement because it alleges

   that release, even if temporary, is the only way to remedy the violation.

          And the Eleventh Circuit’s case law on this question is inapplicable for another reason.

   Unlike the petitioner in Gomez, 899 F.2d at 1126, Petitioners are detained pretrial with no imposed

   sentence. As a result, there is a much lower government interest in detaining them and thus a lower

   threshold for granting release to vindicate their constitutional rights: there is no government

   interest in detaining Petitioners as punishment for a crime. “Typically, conditions of confinement

   claims are raised by criminal detainees while serving their criminal sentences. Consequently,

   immediate release based on the conditions of confinement would not be appropriate, as that would

   circumvent their criminal sentences.” Hernandez Order at 12. But where, as here, the habeas


          2
            If the Court is disinclined to grant habeas relief, it should allow Plaintiffs-Petitioners to
   amend their complaint to include a claim based on the same facts and constitutional amendments,
   and seeking an injunction pursuant to 18 U.S.C. § 1983 requiring the Defendants to transfer them
   to home confinement. The Court should consider the claim on an expedited basis. Such a transfer
   would place the Plaintiffs-Petitioners in the only set of conditions that offers a realistic possibility
   of staying safe from the coronavirus. The Court would have jurisdiction to grant this relief because
   such an order would not be a “prisoner release order” under the Prison Litigation Reform Act. See
   Reaves v. Dep’t of Correction, 404 F. Supp. 3d 520, 522 (D. Mass. 2019); Reaves v. Dep’t of
   Correction, 392 F. Supp. 3d 195, 210 (D. Mass. 2019); Plata v. Brown, 2013 WL 3200587, *8-*9
   (N.D. Cal. June 24, 2013); Opinion & Order at 10-12, Doe v. Younger, Civ. Action No. 91-187,
   (E.D. Ky. Sept. 4, 1996), https://www.clearinghouse.net/chDocs/public/JI-KY-0002-0010.pdf.

                                                      5
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 6 of 13



   petitioners are presumptively innocent and have not had a sentence imposed, the only government

   interest in detaining them pretrial would be to ensure their appearance or protect the public from a

   specific security risk. See Schultz v. State, 330 F. Supp. 3d 1344, 1358 (N.D. Ala. 2018) (“Absent

   extenuating circumstances like flight risks or dangers to the community, the State may not

   incarcerate a defendant pretrial.”); United States v. Salerno, 481 U.S. 739, 742, 750 (1987). These

   interests are insufficient to allow the government to detain people under incurable conditions that

   threaten permanent injury and death. Therefore, the Petitioners may appropriately “proceed by

   way of a habeas petition because he challenges the validity of his confinement and seeks his

   immediate release.” Hernandez Order at 12.

   II.    The Court has the ability to deny release as to certain medically vulnerable people.

          The Petitioners-Plaintiffs currently seek release on a temporary basis. In deciding whether

   to grant this emergency release, the Court follows the standard that governs preliminary relief: 1)

   the likelihood of success on the merits, 2) the risk of irreparable injury to the movant absent relief,

   3) the harm to the defendant if emergency relief is granted, and 4) the public interest. See Malam

   Order at 20; Fraihat Order at 6; Thakker Order at 6; Hernandez Order at 7. The public interest

   includes the promotion of public safety. See, e.g., Burger King Corp. v. Duckrey, 851 F. Supp. 2d

   1325, 1331 (S.D. Fla. 2011); Sun-Sentinel Co. v. City of Hollywood, 274 F. Supp. 2d 1323, 1334

   (S.D. Fla. 2003). As a result, this Court must determine whether the public’s interest is best served

   by granting temporary release to the members of the Medically Vulnerable Subclass. If the Court

   concludes that it would be a significant risk to public safety to grant temporary release, and that

   that risk outweighs the remaining factors and the public’s interest in avoiding an outbreak in the

   jail that would worsen the pandemic for the broader community, the Court would be entitled to

   deny the emergency relief sought.



                                                     6
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 7 of 13



   III.   Petitioners Plaintiffs have exhausted state remedies and/or additional exhaustion
          would be futile.

          A prisoner seeking emergency release based on an unprecedented and fast-moving viral

   pandemic does not have to exhaust remedies before seeking federal habeas relief under § 2241.

   Section 2241 contains no exhaustion requirement conceivably applicable to people in petitioners’

   emergency situation. Federal courts apply a judge-made exhaustion doctrine in § 2241 cases. See

   Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 490 (1973). Unlike the statutory

   exhaustion requirement in § 2254, though, the judge-made exhaustion requirement for § 2241

   petitions is prudential, flexible, and non-jurisdictional. Santiago-Lugo v. Warden, 785 F.3d 467,

   474 (11th Cir. 2015). The Supreme Court has described the exhaustion doctrine in § 2241 cases as

   a “judicially crafted instrument which reflects a careful balance between important interests of

   federalism and the need to preserve the writ of habeas corpus as a ‘swift and imperative remedy in

   all cases of illegal restraint or confinement.’” Braden, 410 U.S. at 490 (emphasis added) (citation

   omitted). And the exhaustion requirement does not apply if “the available administrative remedies

   either are unavailable or wholly inappropriate to the relief sought, or where the attempt to exhaust

   such remedies would itself be a patently futile course of action.” Blevins v. Warden, 2018 WL

   8139119, at *2 (N.D. Fla. Oct. 17, 2018) (quoting Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994)).

   In emergency situations, the exhaustion doctrine does not bar claims that could not be vindicated

   in state court quickly enough. See, e.g., Granberry v. Greer, 481 U.S. 129, 134 (1987)

   (acknowledging that courts may dispense with exhaustion in “rare cases where exceptional

   circumstances of peculiar urgency are shown to exist” (quoting Ex Parte Hawk, 321 U.S. 114, 117

   (1944)); 2 R. Hertz & J. Liebman, Federal Habeas Corpus Practice and Procedure § 23.4[a][ii], pp.

   1322-26 (7th ed. 2015) (collecting cases in which federal courts have consistently found state

   corrective process to be ineffective when “requiring exhaustion would cause irreparable damage

                                                    7
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 8 of 13



   to the petitioner’s federal rights,” for reasons “including that undue delay in the state courts risks

   mooting the petitioner’s federal rights before he reaches the federal courts”).

            Although exhaustion is not required in this context, the Petitioners-Plaintiffs have all

   attempted to exhaust their state remedies. Pursuant to Florida Rule of Criminal Procedure 3.131(d),

   a person detained pending trial may file a motion for reconsideration of the denial of bail or for

   the modification of bail. There is no appeal from this process. Instead, someone whose motion is

   rejected may either file a new motion or “institute habeas corpus proceedings seeking reduction of

   bail.” Fla. R. Crim. P. 3.131(d)(3). The question that will be considered as part of the habeas

   proceedings is narrow: whether the trial court abused its discretion when deciding the bond amount

   in light of numerous factors.3 Florida law considers a writ of habeas corpus a form of

   “extraordinary relief.” See, e.g., Herndon v. State, 796 So.2d 534 (Fla. 2001); Fla. R. App. Proc.

   9.100.

            The Petitioners have exhausted their claims in state court or, alternatively, exhaustion

   should be excused on the ground that it is futile. All of the named Petitioner-Plaintiffs except for

   one have moved at least once for reconsideration of bond and have been denied.4 Mr. Cruz did not



   3
     Factors include “the nature of the offense and the penalty for it, the character and strength of the
   evidence or probability of guilt, the probability of the accused appearing at trial, his accessibility
   to means of flight, his family ties and employment, the length and stability of his residence in the
   community, the prior record of the accused in responding to process, whether the accused was a
   fugitive from justice when arrested, whether the accused is under bond for appearance at trial in
   other cases, his respect for the law, the accused's character and reputation, and the state of his
   health.” Good v. Willie, 382 So.2d 408, 410 (Fla. Ct. App. 1980); see also Fla. R. Crim. P.
   3.131(b)(2).
   4
     Mr. Blanco moved for a bond rehearing on March 16, 2020 and March 19, 2020 and was denied.
   See Declaration of Maya Ragsdale attached hereto (Ragsdale Decl.) at ¶¶ 1-18, Exs. A-I. Mr.
   Flores moved for bond rehearing on April 3, 2020 and was denied the same day. Ragsdale Decl.
   ¶¶ 27-28, Ex. N. Mr. Hill moved for release on his own recognizance on March 18, 2020. Ragsdale
   Decl. ¶¶ 31-34, Exs. P-Q. While the public docket does not reflect that it was denied, this appears
   to be an oversight in entering court proceedings. Mr. Hill has represented that his motion was
   denied, and he continues to be held at Metro West. Mr. Willis filed an emergency motion for
                                                     8
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 9 of 13



   move for reconsideration because he must, pursuant to statute, be detained without bond.5 No

   further action was required. In particular, Petitioners were not obligated to seek state habeas relief.

   To exhaust state remedies, a petitioner need only invoke “one complete round” of the “normal,

   simple, and established part[s] of the State’s appellate review process,” O’Sullivan v. Boerckel,

   526 U.S. 838, 845 (1999); he need not resort to “extraordinary procedures,” id. What’s more, for

   three of the Petitioners, the writ was statutorily unavailable. Because Mr. Cruz could not seek

   reconsideration, he was also prohibited from seeking the writ based on a denial of reconsideration.

   See Fla. R. Crim. P. 3.131(d)(3). And because Mr. Flores has an ICE hold, the state courts have

   no jurisdiction to order him released until the federal government lifts that hold. Likewise, the state

   appellate courts would be precluded from reconsidering bond because of his Nebbia “source of

   income” hold. And even for the remaining Petitioners, the narrow question on review was whether

   they were a danger or flight risk, not whether the conditions of their confinement were

   unconstitutional. As a result, the proceeding would not have satisfied the purpose of exhaustion –

   allowing state courts the ability to correct the constitutional error in the first instance.

           Should this Court nevertheless conclude that state habeas writ was available, Petitioners

   should be excused from going through the potentially long and uncertain process of having bond



   release on April 7, 2020, which has not yet been decided by the state court. Ragsdale Decl. ¶¶ 33-
   34, Ex. R. Mr. Bernal filed a motion to modify his bond on March 13, 2020 and was denied on
   March 17, 2020. Ragsdale Decl. ¶¶ 23-26, Exs. L-M. And Mr. Swain, who has been detained since
   2016, has moved for bond rehearings three times, resulting in eight hearings, one granted motion
   for reduced bond in 2016, and two denials, most recently in January 2017. Ragsdale Decl. ¶¶ 29-
   30, Ex. O. In light of this drawn out process, the court’s repeated denials, and the court’s denial of
   emergency petitions filed by the other five Petitioner Plaintiffs, any further filings by Mr. Swain
   would have been futile.
   5
     Mr. Cruz is designated as a Violent Offender of Special Concern because of his underlying
   charges for robbery and carjacking. See Fla. Stat. § 948.06(c)(6). Because he was arrested for
   allegedly driving without a valid driver’s license while on probation for those underlying charges,
   he “shall remain in custody pending resolution of the probation . . . violation.” Id. § 948.06(d). Mr.
   Cruz’s hearing on that probation violation has been continued several times.
                                                      9
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 10 of 13



   reconsidered in light of the pressing need for their release as COVID-19 moves through Miami

   and Metro West. Every day that they remain detained risks their very life. Under these conditions,

   exhaustion of the rarely-used habeas mechanism should be excused. See, e.g., United States v.

   Perez, 17-cr-513-3 (S.D.N.Y. Apr. 1, 2020), DE 98 (excusing failure to exhaust administrative

   remedies before granting compassionate release due to emergency nature of COVID).

           The habeas claims of Petitioners-Plaintiffs are therefore appropriately before this Court.

   IV.     This Court should release Petitioners-Plaintiffs while it considers the habeas claim.

           The federal district court “has inherent authority to release an inmate on bail or surety

   pending the court’s decision on a petition for writ of habeas corpus.” Wilson v. Secretary, 2016

   WL 10891523, at *2 (M.D. Fla. Dec. 15, 2016) (citation omitted). This power has been well-

   recognized in the context of petitioners who have been convicted of crimes, see, e.g., Gomez, 899

   F.2d at 1125, and applies with all the more force to those who are detained pretrial and are

   presumptively innocent. Release pending a district court’s ruling on habeas is appropriate where

   the petitioner “demonstrate[s] a likelihood of success on the merits of a substantial constitutional

   claim,” and “extraordinary and exceptional circumstances must exist which make the grant of bail

   necessary to preserve the effectiveness of the habeas corpus relief sought.” Id. Here, both criteria

   are met. The COVID-19 pandemic constitutes an extraordinary circumstance: the United States

   has not seen anything like it. It is devastating every community in America and in particular is

   infecting and killing those who are incarcerated at a shocking and unprecedented rate.Accordingly,

   while this Court considers whether to grant the Petitioners-Plaintiffs release, it should order them

   to be temporarily released on bail.

           For all of the above-stated reasons, the Court should grant temporary habeas relief to the

   Petitioners-Plaintiffs.



                                                   10
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 11 of 13



   Dated: April 12, 2020              Respectfully submitted,

                                      /s/ Katherine Hubbard
                                      Alexandria Twinem, D.C. Bar No. 1644851
                                      (Admitted Pro Hac Vice 4/6/2020)
                                      alexandria@civilrightscorps.org
                                      Katherine Hubbard, DC Bar No. 1500503
                                      (Admitted Pro Hac Vice 4/6/2020)
                                      katherine@civilrightscorps.org
                                      Alec Karakatsanis
                                      alec@civilrightscorps.org
                                      (Pro Hac Vice Admission Pending)
                                      CIVIL RIGHTS CORPS
                                      1601 Connecticut Ave. NW, Ste. 800
                                      Washington, DC 2009
                                      Tel: (202) 894-6126

                                      Maya Ragsdale, Fla. Bar No.: 1015395
                                      maya@dreamdefenders.org
                                      DREAM DEFENDERS
                                      6161 NW 9thAve.
                                      Miami, Florida 33127
                                      Tel: 786-309-2217

                                      R. Quinn Smith, Fla. Bar No. 59523
                                      quinn.smith@gstllp.com
                                      Katherine Alena Sanoja, Fla. Bar No. 99137
                                      katherine.sanoja@gstllp.com
                                      GST LLP
                                      1111 Brickell Avenue, Suite 2715
                                      Miami, Florida 33131
                                      Tel: (305) 856-7723

                                      Meena Jagannath, Fla. Bar No. 102684
                                      meena@communityjusticeproject.com
                                      COMMUNITY JUSTICE PROJECT
                                      3000 Biscayne Blvd. Ste 106
                                      Miami, Florida 33137
                                      Tel: (305) 907-7697

                                      Tiffany Yang, DC Bar. No. 230836
                                      tyang@advancementproject.org
                                      (Admitted Pro Hac Vice 4/6/2020)
                                      Thomas B. Harvey, MO Bar. No. 61734
                                      (Admitted Pro Hac Vice 4/6/2020)
                                      tharvey@advacementproject.org

                                        11
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 12 of 13



                                      ADVANCEMENT PROJECT
                                      1220 L Street NW, Ste 850
                                      Washington, DC 20005
                                      Tel: (202) 728-9557

                                      Lida Rodriguez-Taseff, Fla. Bar No. 39111
                                      lida.rodriguez-taseff@dlapiper.com
                                      DLA Piper LLP (US)
                                      200 South Biscayne Blvd., Ste 2500
                                      Miami, Florida 33131
                                      Tel.: (305) 423.8525

                                      Attorneys for Plaintiffs




                                        12
Case 1:20-cv-21457-KMW Document 36 Entered on FLSD Docket 04/12/2020 Page 13 of 13



                                       CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 12th day of April, 2020 a true and correct copy of the

   foregoing with its attachments was electronically filed with the Clerk of the Court U.S. District

   Court, Southern District of Florida, using the CM/ECF system which will send notification of

   such filing to counsel of record.

                                                CIVIL RIGHTS CORPS

                                                /s/ Katherine Hubbard
                                                Katherine Hubbard




                                                   13
